Citation Nr: 1434804	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-11 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral thumb disorder, to include carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Pittsburgh, RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

This matter was previously remanded by the Board for further development in September 2011.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's initial claim was for service connection for a left thumb disorder and a right thumb disorder.  The medical evidence of record also indicates that the Veteran has complained of and was treated for CTS.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for a bilateral thumb disorder, to include CTS, as indicated on the title page.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.



FINDINGS OF FACT

1. The Veteran does not currently have a bilateral thumb disorder. 

2. The Veteran's CTS is caused by a small carpal tunnel, a congenital defect that was not subject to a superimposed disease or injury during service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral thumb disorder, to include CTS, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in March 2007.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examination in April 2007 and July 2012, with an addendum opinion in August 2012.  

The Board also finds there has been substantial compliance with its September 2011 remand directives as a contemporaneous VA examination was conducted and additional records were obtained.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.


II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Here, CTS is not a chronic disease under 38 C.F.R. § 3.309(a) and is not subject to the provisions governing service connection based upon continuity of symptomatology. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously stated in the September 2011 Board remand, a review of the Veteran's service treatment records shows that, in October 1975, he was treated for swelling and tenderness to the right thumb and index finger after reporting that a 15-pound steel bar fell on his fingers.  X-rays, however, were negative.  Subsequent treatment reports show that in April 1979, he was treated for a laceration to the base of the thumb, and in February 1981, he was treated for complaints of left thumb swelling after he said that he fell on it a week earlier.  His service separation examination, however, revealed normal findings.

The Board determined that although previous VA treatment records revealed no evidence of a left or right thumb disorder, the Veteran recently submitted an additional VA treatment record, dated March 21, 2011, in which his VA physician noted that, although x-rays revealed no fractures, dislocations, or osseous or soft tissue abnormalities, due to his complaints of bilateral thumb pain, she opined that EMG/NVC studies were needed to further evaluation his complaints.  Moreover, the Board observed that, during the Veteran's April 2007 joints examination (for a service-connected shoulder disability), the examiner noted that there was "sensation absent to monofilament and vibration of left thumb," which suggests a possible abnormality.  As such, another VA examination was necessary to determine whether the Veteran had a current left or right thumb disability, and if so, whether such was related to active duty service.

In July 2012, the Veteran underwent a VA examination pursuant to the September 2011 Board remand.  The Veteran reported that on several occasions during active duty he injured his thumbs "primarily [contusion] injuries from falling, or hitting the thumbs against something."  Upon physical examination and imaging studies, a diagnosis of CTS was confirmed.  The examiner further discussed the Veteran's history of injury and treatment during service and post-service.  Other than the history discussed, the examiner opined "there is no additional evidence of any thumb injury."  

An addendum to the July 2012 opinion was submitted in August 2012 where the examiner further stated the Veteran's symptoms are consistent with CTS but there were no additional thumb disorders.  As for the CTS, the examiner stated "CTS is caused by compression on the median nerve and tendons in the carpal tunnel.  Most likely the disorder is due to a congenital predisposition - the carpal tunnel is simply smaller in some people than in others."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's bilateral thumb disorder, to include CTS, is not related to service and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any bilateral thumb disorder, to include CTS, and his military service.

The Board recognizes the Veteran has been diagnosed with CTS.  The VA examiner, however, stated in an addendum opinion that the Veteran's CTS is most likely due to a congenital predisposition - the carpal tunnel is simply smaller in some people than in others.

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Service connection cannot be granted for a congenital or developmental defect; however, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Here, the evidence does not show that a disability was superimposed on the Veteran's congenital defect during service during service.  Again, according to the July 2012 VA examiner's opinion, there was "no additional thumb condition to diagnose as indicated."  The VA examiner did note documentation of a self-inflicted BB shot to the Veteran's hand prior to service.  However, the VA examiner noted there was no evidence that it was exacerbated by service.  The Board notes the VA examiner's opinion was based on a consideration all of the Veteran's subjective complaints, a review of the evidence of record, and the results of the objective evaluation.  The Board finds this expert opinion persuasive and accords it substantial evidentiary value.

In addition, the Court determined that in the absence of proof of present disability there can be no successful claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Regarding a bilateral thumb disorder, post-service VA treatment records show no findings or diagnoses consistent with a thumb disorder and as stated above, the July 2012 VA opinion and August 2012 addendum opinion indicate there were no additional thumb disorders other than CTS.  Thus, the evidence does not show that the Veteran has a separate bilateral thumb disorder other than CTS.

The Board also acknowledges the Veteran's contentions that his current bilateral thumb disorder, to include CTS, is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of a bilateral thumb disorder, to include CTS, is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a bilateral thumb disorder, to include CTS; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for a bilateral thumb disorder, to include CTS, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


